Case 3:20-cv-02173-RDM-SES Document 31 Filed 04/15/21 Page 1of4

DAVAO SENICK oe WINATED,. STATES. OlsTRICT CouRT
AGT. SUGAR WADE teen eae ADVE, OISTRACT. OF PEWNSYLVANIA.
_KUNKLETOON. PA.18058 : oo . CASE NUMBER

co MPI Ee ee _. 3280- Cv-OaNVT3

JN,

home Deeot Ccgeort SeAVKCES)

 

FILED ..

OMT BAN NB set en es i
SCRANTON

oe TE og

— STROVOSBORG  PA~ 1BBO0 Cec

: _ PER,

50. POCOMO COMMONS OO

_ OEEENOANT oo ee

ae errant ea

 

~ DEPUTY CpERK

 

MOTTON. BY OLAWWTIEG THAT ALL FUTURE PLEADINGS GY DEFENDANT.
-. BRE. To. BE Wd, CELUVEREO tv PERSON AN FROWT OF FA Sudbk AT...
A TRE WMLUAM T NEALON FEOE RAL BUNOWe, SCRRATOM OA. 1BSOL- M48.
ALL THE PLANES in THIS CASE RITORWESS FRUSEY, MEK EGWA, PLAWTIFE
a SEK, AWD BRAN DOV HAYES, AVOREW GRAYOT, REPRESEWTAVES OF
home DEPOT CoRROW. SEAVICRS CITIBAAK WOR: tu ST ROP ERA Ia PERISOW>. ALSO
“ALL. FUTURE PLEMDIWeS OY PLAWTIER Same REQUEST. ee
| PLA TAFE, OAWIO  S EAICK REQUESTS THAT THIS Mod ORABLE.. COURT .
. _ASSUSE. Ae) OQOER COMPEUIWE DEEEWOAVT TO RORERE TO. AML RBOVE
_ AVSTED. REQUESTS. OWATIALY FIVE GG) BANS OF PRIOR WOTICE. OF ANY

oo PUBAD Wes IN AOVAN CEL

a

ANTQO OVUCTLON

 

© ow oR Aaoot DECEMBER. 1, 2020 PLALOTISE SENT OBFEDAAOT A.
RESPONSE TO. TARRE MoTIce OF BEMovBL FILED OV O08 ABOUT NOVEMBER

AS, 2008 RECEW EO. BY. PLAWTIFF On) NOVEMBER 23, 2020. THEA On OR ABOUT
Case 3:20-cv-02173-RDM-SES Document 31 Filed 04/15/21 Page 2 of 4

FEGRUARY. 14 Adal. PLAWIIEF BECEWES DEFEWORATS RESPOVSE TO
PUMA TIEES RESPOVSE HATED SAvuBeN. 23,201.34 OWNS RETER

J PLAWTIEES RESPONSE.

Bow OR ABOOT. DECEMBRA. 71,2020 PLAWTAIFE SEvOS DEFEW OAV TO.

A REQUEST FOR AOMissdd dwEcTy ho To BEFEW OAWT: THEW ow o8 AdovT....
FEBRUARY AY, 202d PLAWTIFE ARCHIVES FQom DEF Ewuvt OPPOSITION
TO QUAWTLEES MOTIONS TD COMPEL DISCOVERY QBSPONSES FILED. OY

_ PLAW TEE Onl 08 ABOUT. SAnuwes 43, 20.31. TL ORNS AFYER File ON

_RVLED AAS mo TVDA CORUM WE CITI RAMK FAIL TO RESPOWO TO.
“DISCONGRN AB PURFORTELY MAILED TO THE UWOBRSILVEO ev DEC. 1, 2030,
— DEFEW OAT 15 CALL PLAMTIRF FA 216, BOT PLRWTEF WAS PROOF

ROSIE Ww ALS OTHER MoTions BOEFEWOMWT OO wv FACT RECEIVE.

BAGODEMENT |
Ow MUCK ABLSE Avd MENTAL ANGUISH most PURIWTIFE EW OURE |

soe

LRAT THE Wanns OF THESE DEMONS, TO DEMORALIZE PLAWTIFE EVERY

oo SYEP_ OB. CRE. WAN: RA FLETH GARHOEQ COULD IDEnmTIEN. TAR mAaniPuLATION _

GOW OW HERE
WHEREFORE PLAWTIEE, REQUESTS THAT THIS HoWol ABLE COURT GrAVT. _

- TANS motion. Timm Bowen.

Beas, Bare

 

PROSE

RAVAN BEwiAce @Wr330-GOIS

Cccp DIRT SPOR I LA AD rene I SU ORR ON.

_ Kiwk CB Tod OA, 18058 |

DECEMBER, 2020. NOW In OEFEWOAATS AULELEG Flume OW OR AGOVT.

_ DAMVGAY23, 2DAL_OGEEWO But. STATES Om TAwuAeY 14,200. PLAW TIER
Case 3:20-cv-02173-RDM-SES Document 31 Filed 04/15/21 Page 3 of 4

CERTUEICASE GE SERIE etna
L OAVIO SEWICK HEREBY. CEQTIEY THAT OW APRIL VA, 20a. Tf OID.
CHOSE A TRUE. Roe. CORRECT COPY OF PLAWTIFES Mmorlod TO COMmPEL.
OBES AMANT OF ALL FUTURE PLEVOlves must BOPEMD WW PERGOV

SoAT. TARE. witliem SF. what FEVEMAL BUlLeinbd TO OFF EN Buvt VIA

__ARVRST. CASS VPI O01. TREE OUOU Woe oo oc e ewan vi eaten

RAE CBA ce a ASE WOK ERO TEM OBNTZ
22°
ADB S maKner st. S\0 FLOR

_PUNADEWHIR PAL 19109-7549 ANS OLS 8S

aaa dM OANA SRANCK  GLO- 3 30-F ULE
Se — Gawd Rand PO0-CE
coustmwmneninwana www ®V SNOB DN

KA CR TOL ve. BOSH
Case 3:20-cv-02173-RDM-SES Document 31 Filed 04/15/21 Page 4 of 4

coo DANO SEMI WED STATES DISTRICT COURT

Co MOT SUGAR WAME  ARADDLE OISTRACT OF PENISNEVANIA

ue MUNKLETOOON, PAAI8OSB ow ew CASE NUMBER |

ce UIT EE cn eeceeree ane wane unueup et astute ie uae. 3220-GV-OUND

, OM
_ ROE, weeot. (cReot StAVKES)
a spas wis pn sin ens

NSO POCOMO COMMONS
ST@OUNSBORS PAW 18H

 DeFENOAWT

cs neemennmnm case Boo an at

AND ow, On) THIS ORY OF LU tt eo

 COUSWER BT LOW OF PLAWTIFES Motion. TO COMPEL ALL FUTURE
i PLEAD IWS BY DEC RW BAVT Ando PLAWTIER Must TAKE PLACE In.
co . PERSON And Awd. ORLIVER EY AT THE GoiLiam J MEBLOY CEO EOL
BOLO Ano. SCRANTON. PA, RU PLAN EOS An TANS CHSE 32.207 cv 9473 LISTED
On) en DT. TO COMPEL must BE PRESEWT: TT_AS SO ORDERED BY THE.
COURT UL FoTURe. PLEADIWGS BY GOTR OMA TIES MUST BE PRESENT Wo.
sonal Yeas. Pv d. beAWDd DELIVERED.

choco serene einen eee oO WE CURE,

 
